USCA11 Case: 21-14490     Date Filed: 11/10/2022   Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14490
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
THELRON DEBRAY COLEMAN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Georgia
          D.C. Docket No. 5:94-cr-00004-HL-CHW-1
                   ____________________
USCA11 Case: 21-14490           Date Filed: 11/10/2022   Page: 2 of 12




2                      Opinion of the Court                  21-14490


Before NEWSOM, GRANT, and HULL, Circuit Judges.
PER CURIAM:
        Thelron Debray Coleman, a federal prisoner serving a life
sentence for possessing a firearm as a felon, appeals the denial of
his motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). On appeal, Coleman argues that the district court
abused its discretion and erred by denying his motion because
(1) he had ongoing medical conditions that produced
complications in conjunction with the COVID-19 pandemic; (2) his
sentence produced an unwarranted sentencing disparity; (3) the
district court did not sufficiently analyze whether he was a danger
to the community; and (4) the district court was unclear as to
whether it was foreclosing all forms of relief or just foreclosing his
request for home confinement. After careful review, we affirm the
district court’s denial of Coleman’s motion for compassionate
release.
                           I.       FACTS
      We recount the facts underlying Coleman’s sentence and his
request for compassionate release.
A.     Life Imprisonment Sentence
       In February 1993, Coleman escaped from state custody
while serving a 20-year sentence for armed robbery, obstruction of
a police officer, and possession of a firearm by a convicted felon.
During his escape, Coleman stole a car that contained a firearm.
USCA11 Case: 21-14490        Date Filed: 11/10/2022     Page: 3 of 12




21-14490               Opinion of the Court                         3

The police engaged in a high-speed chase but later ceased pursuit
when it became too dangerous. Coleman eventually abandoned
the initial car and stole a second car. The next day, the police
located Coleman and arrested him without incident.
      In January 1994, a federal grand jury charged Coleman with
one count of possession of a firearm by a convicted felon. Later, a
superseding indictment added two counts of carjacking and two
counts of using a firearm during a carjacking.
       Meanwhile, in May 1994, Coleman escaped from federal
custody. Coleman initially stole five cars: (1) a truck near the jail;
(2) a car from an elderly woman at a gas station; (3) a car from a
high school student; and (4) two cars from men who said Coleman
brandished a gun to further the thefts. At first, Coleman denied
having a gun but later admitted to using one. The police found and
pursued Coleman, causing him to wreck the fifth car. The police
continued pursuit on foot. One officer fired his weapon at
Coleman but missed. Coleman got away and stole a sixth car.
Eventually, the police apprehended him in Tennessee, and he was
returned to federal custody.
        In June 1994, Coleman escaped again. This time, Coleman
stole a truck. Two days later, the police located him. Coleman led
the police on a high-speed chase before wrecking the vehicle and
attempting to flee on foot. Eventually, the police apprehended
Coleman and returned him to federal custody once again.
USCA11 Case: 21-14490       Date Filed: 11/10/2022    Page: 4 of 12




4                      Opinion of the Court               21-14490

        In April 1995, Coleman pleaded guilty to the first count in
exchange for dismissal of the remaining four counts. Coleman’s
initial advisory guidelines range was 235 to 293 months’
imprisonment.
       Based on the events surrounding Coleman’s escapes, the
government asked for an upward departure. The district court
granted that request. Coleman’s new advisory guidelines range
was 360 months to life imprisonment. In August 1995, the district
court sentenced Coleman to life imprisonment without parole.
       In March 1997, this Court affirmed Coleman’s conviction
and sentence. See United States v. Coleman, 111 F.3d 896 (11th
Cir. 1997) (unpublished table decision). Coleman’s post-conviction
motions to vacate his sentence were unsuccessful.
B.    Motion for Compassionate Release
     In April 2020, Coleman, proceeding pro se, moved for
compassionate release. The district court appointed him counsel.
       In March 2021, with the assistance of counsel, Coleman filed
a memorandum in support of his motion for compassionate
release. Coleman argued that his underlying medical conditions—
hypertension, hyperlipidemia, kidney disease, and pre-diabetes—
substantially diminished his ability to provide self-care in prison.
      Additionally, Coleman argued that (1) he was not a danger
to the community and (2) the § 3553(a) factors supported a
sentence reduction. Specifically, Coleman claimed he was not a
danger because he had not harmed anyone and had rehabilitated
USCA11 Case: 21-14490       Date Filed: 11/10/2022    Page: 5 of 12




21-14490               Opinion of the Court                       5

himself in prison. He also claimed that his sentence was “vastly
disproportionate to a typical sentence” for felon in possession of a
firearm.
        In response, the government opposed the motion. First, the
government conceded that Coleman had shown an extraordinary
and compelling reason to justify compassionate release.
Specifically, the government acknowledged that Coleman’s
chronic kidney disease placed him at an increased risk of severe
illness from COVID-19 and that “Coleman’s ability to provide
self-care against serious injury or death as a result of COVID-19
[was] substantially diminished, within the environment of a
correctional facility, by the chronic condition itself.”
      However, the government urged the district court to deny
Coleman’s motion based on Coleman’s danger to the community
and the § 3553(a) factors. The government contended that
Coleman was a “clear danger to the community.” The
government explained that Coleman’s extensive criminal history
“demonstrate[d] his lack of respect for the law and unwillingness
or inability to be a law-abiding citizen.” It further noted that
imprisonment followed by parole or probation has not deterred
Coleman’s criminal behavior. Instead, Coleman’s criminal
conduct only further escalated, with him committing new felonies
and escaping custody three times.
       As to the § 3553(a) factors, the government argued that the
seriousness of the underlying crime and Coleman’s criminal
history do not support a sentence reduction. The government
USCA11 Case: 21-14490       Date Filed: 11/10/2022     Page: 6 of 12




6                      Opinion of the Court                21-14490

asked the district court to “respect the sentencing court’s careful
weighing of the § 3553(a) factors and preserve his sentence.”
C.    District Court’s Order
       In a December 2021 order, the district court denied
Coleman’s motion for compassionate release. The district court
explained that in reaching its decision, it had considered:
(1) Coleman’s medical records from the Bureau of Prisons; (2) the
information contained in the parties’ submissions; and (3) the
applicable factors in 18 U.S.C. § 3553(a)—specifically the nature and
circumstances of the offense and the need to avoid an unwarranted
sentencing disparity.
       The district court found that the medical records from the
Bureau of Prisons confirmed: (1) Coleman was actively receiving
medical treatment for his four medical conditions and that
treatment was controlling his medical issues; and (2) Coleman was
able to perform daily tasks of self-care, such as caring for personal
hygiene and taking medication without assistance. The district
court also noted that in March 2021 Coleman (1) contracted
COVID-19 and recovered and (2) refused the COVID-19 vaccine.
       Further, the district court noted that (1) the instant offense
happened while Coleman had escaped custody and involved an
additional offense of carjacking and (2) Coleman continued his
criminal behavior by escaping custody several more times and
committing violent crimes, such as carjackings.
USCA11 Case: 21-14490         Date Filed: 11/10/2022   Page: 7 of 12




21-14490               Opinion of the Court                        7

       The district court concluded that Coleman “ha[d] not
provided ‘extraordinary and compelling’ reasons to warrant the
[c]ourt ordering a compassionate release in this case.”
Alternatively, the district court “note[d] for the record that
[Coleman was] a danger to the community” and thus it “would not
order [Coleman’s] release even if ‘extraordinary and compelling’
reasons for grant[ing] a compassionate release were identified.”
     Coleman appeals the district court’s denial of his motion for
compassionate release.
                II.    STANDARD OF REVIEW
       We review an order denying compassionate release for
abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th
Cir. 2021). “A district court abuses its discretion if it applies an
incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly
erroneous.” Id. It also abuses its discretion by “commit[ting] a
clear error of judgment.” Id. at 912.
                       III.    DISCUSSION
A.    General Principles
       A district court has no inherent authority to modify a
defendant’s sentence but may do so to the extent permitted by
statute or rule. United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015). Section 3582(c)(1)(A) authorizes a district court to
reduce a term of imprisonment “after considering the factors set
forth in section 3553(a)” if it finds that (1) “extraordinary and
USCA11 Case: 21-14490           Date Filed: 11/10/2022        Page: 8 of 12




8                         Opinion of the Court                     21-14490

compelling reasons warrant such a reduction” and (2) “such a
reduction is consistent with applicable policy statements issued by
the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). 1
        The applicable policy statement for § 3582(c)(1)(A) is found
in § 1B1.13 of the Sentencing Guidelines. See U.S.S.G. § 1B1.13.
Specifically, § 1B1.13 notes that a district court may reduce a
sentence if, after considering any applicable § 3553(a) factors, the
district court determines that three elements are met:
(1) extraordinary and compelling reasons warrant the reduction;
(2) the defendant is not a danger to the safety of others or to the
community, as provided in 18 U.S.C. § 3142(g); and (3) the
reduction is consistent with the policy statement within § 1B1.13.
Id.
       As to the first element, this Court concluded that a district
court may not reduce a sentence unless a reduction would be
consistent with § 1B1.13’s definition of extraordinary and
compelling reasons. See United States v. Bryant, 996 F.3d 1243,
1252–62 (11th Cir. 2021), cert. denied, 142 S. Ct. 583 (2021). The
application notes to § 1B1.13 list these four categories of
“extraordinary and compelling reasons”: (A) the defendant’s
medical condition, (B) his age, (C) his family circumstances, and
(D) “Other Reasons.” U.S.S.G. § 1B1.13 cmt. n.1(A)–(D).



1 The statute also authorizes an age-based sentence reduction, which is not at
issue here. See 18 U.S.C. § 3582(c)(1)(A)(ii).
USCA11 Case: 21-14490         Date Filed: 11/10/2022     Page: 9 of 12




21-14490                Opinion of the Court                          9

B.     Analysis
        The district court denied Coleman’s motion for
compassionate release for two reasons: (1) Coleman had failed to
show “extraordinary and compelling reasons” for his release; and
(2) alternatively, Coleman was a danger to the community. We
affirm both findings.
       As to the first reason, Coleman argued that his diagnosed
medical conditions, coupled with the COVID-19 pandemic,
qualified as an extraordinary and compelling reason to grant him
compassionate release. For a defendant’s medical condition to
constitute an extraordinary and compelling reason, the defendant
must be currently suffering from either (i) a terminal illness or (ii) a
serious condition or impairment that substantially diminishes his
ability to provide self-care in prison and from which he is not
expected to recover. U.S.S.G. § 1B1.13 cmt. n.1(A).
       Coleman did not contend that he had a medical condition
that was terminal. Instead, he argued that because of his medical
conditions, he was at a higher risk of more serious complications,
including death, if he were to contract COVID-19.
        But as the district court noted, in March 2021 Coleman
(1) contracted COVID-19 and recovered and (2) refused the
COVID-19 vaccine. The district court further found Coleman was
able to perform daily tasks of self-care, such as caring for personal
hygiene and taking medication without assistance. In addition, the
district court reviewed Coleman’s medical records from the
USCA11 Case: 21-14490      Date Filed: 11/10/2022    Page: 10 of 12




10                     Opinion of the Court               21-14490

Bureau of Prisons and said those records confirmed Coleman was
actively receiving medical treatment that was controlling his
conditions. In sum, Coleman failed to demonstrate that the district
court abused its discretion in concluding that he failed to show his
medical conditions qualified as an extraordinary and compelling
reason. See, e.g., United States v. Giron, 15 F.4th 1343, 1346–47
(11th Cir. 2021) (upholding the denial of compassionate release
where the movant suffered from high cholesterol, high blood
pressure, and coronary artery disease because those conditions
were manageable in prison and did not meet the categories in
U.S.S.G. § 1B1.13’s application note 1(A)).
       To the extent Coleman argued that a potential future
contraction of COVID-19 alone is an extraordinary and compelling
reason, that argument lacks merit. Such an argument, at best, falls
within subsection (D)—the “catch all” provision of § 1B1.13’s
definition of “extraordinary and compelling reasons.” Subsection
(D) provides that a prisoner may be eligible for relief if, “[a]s
determined by the Director of the Bureau of Prisons, there exists in
the defendant’s case an extraordinary and compelling reason other
than, or in combination with, the reasons described in subsections
(A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D) (emphasis added).
In Bryant, this Court concluded that this “catch all” provision does
not grant to district courts the discretion to develop other reasons
outside those listed in § 1B1.13 that might justify a reduction in a
defendant’s sentence. 996 F.3d at 1248, 1263, 1265. Instead, those
USCA11 Case: 21-14490           Date Filed: 11/10/2022         Page: 11 of 12




21-14490                   Opinion of the Court                              11

“other reasons” must be determined by the Director of the Bureau
of Prisons. Id. at 1264–65.
      That Coleman has not shown an extraordinary and
compelling reason is enough, in and of itself, to foreclose a sentence
reduction under § 3582(c)(1)(A). See United States v. Tinker, 14
F.4th 1234, 1237–38 (11th Cir. 2021) (explaining that an
“extraordinary and compelling” circumstance is a necessary
condition for a sentence reduction under § 3582(c)(1)(A)).
       Nonetheless, we discuss the district court’s alternative
finding as well. As noted above, § 1B1.13 requires that the district
court determine that the defendant is not a danger to the safety of
others or to the community, as provided in 18 U.S.C. § 3142(g), 2
for it to grant a motion for compassionate release. U.S.S.G.
§ 1B1.13(2).
       We conclude the district court did not abuse its discretion in
finding that Coleman is a danger to the safety of the community.



2 Section 3142(g) lists several factors for the district court to consider in
determining whether a defendant is a danger to another person or the
community, including (1) the nature and circumstances of the offense charged,
including whether the offense involved a firearm; (2) the weight of the
evidence against the person; (3) the history and characteristics of the person,
including their criminal history and whether, at the time of the current offense
or arrest, the person was on probation, on parole, or on other release pending
trial, sentencing, appeal, or completion of sentence for an offense; and (4) the
nature and seriousness of the danger to any person or the community that
would be posed by the person’s release. 18 U.S.C. § 3142(g)(1)–(4).
USCA11 Case: 21-14490        Date Filed: 11/10/2022      Page: 12 of 12




12                      Opinion of the Court                  21-14490

The district court stressed Coleman’s firearm offense had occurred
while he “was in escape status” and involved a carjacking. The
district court also cited Coleman’s history of escapes and violent
criminal behavior, including multiple carjackings.
        Coleman contends the district court failed to consider the
§ 3142(g) factors or provide sufficient reasoning to allow for
meaningful appellate review. Although the district court did not
explicitly reference § 3142(g), the district court clearly stated it had
“carefully and completely reviewed and considered the
information submitted in defense and government
motions/responses.” In the government’s response brief before
the district court, the government set out the § 3142(g) factors and
discussed in great detail how they demonstrated Coleman is a
danger to the safety of others and the community. Further, the
district court referred to facts that implicated at least two of the
§ 3142(g) factors, including the nature and circumstances of
Coleman’s charged offense and his history and characteristics.
Therefore, contrary to Coleman’s contention, the district court
adequately explained its reasoning and considered § 3142(g) in
reaching its conclusion about dangerousness.
                       IV.    CONCLUSION
      We affirm the district court’s denial of Coleman’s motion
for compassionate release.
       AFFIRMED.